DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant contends in pages 5-6 of the remarks:
As described in column 9, lines 35-47, rivets 267 short ground plane 262 to ground plane 264. Accordingly, none of the rivets 267 has "a bottom portion", as required by claim 1. Examiner's characterization of rivets 267 as "tubs" is erroneous and goes against the teachings of Kaloi. 

The Examiner's characterization of the limitation "wherein dimensions of each of said rivets is selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves..." as being inherent in Kaloi in view of MPEP 2112.01(1) equally lacks logic. There is no discussion in Kaloi of "resonance", let alone of the above limitation of claim 1. If the Examiner believes otherwise, the Examiner is asked to cite at least reference to show this purported inherency in Kaloi.

Examiner respectfully disagrees. 
Kaloi’s rivets 267, as depicted in Figs. 26-27 and explicitly taught in col. 2, ll. 8-17, may be used as “electroplated-thru-holes”. A skilled artisan would appreciate that the shorting rivets or electroplated through holes is analogous to the broadly claimed “tubs” by virtue of (a) being formed in the substrate 265-266 and enclosing the metal piece 261, (b) having a “bottom portion” (inherently, for connection to ground 264) and (c) selected dimensions “so as to not cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna”. In Fig. 27, rivets 267 inherently have “selected dimensions” for shorting ground planes, absent which Kaloi’s “microstrip antenna” cannot operate for its intended purpose, which is “to reduce transmission line losses, as well as, …, increase the bandwidth and reduce any coupling between two or more elements”. (Col. 2, second para.)
Throughout the prior art, Kaloi discusses “microstrip antenna”, “arrays” and “radiating elements.” A skilled artisan would recognize that ALL microstrip antennas including one or more radiating elements inherently have “resonance”.  

Applicant further submits in page 6 of the remarks:
Moreover, to the extent that the rivets lack bottom portions, Kaloi teaches away from claim 1. Furthermore, because Kaloi's antenna requires two ground planes, whereas an antenna with a "tub", as recited in claim 1, does not require two ground planes, Kaloi further teaches away from claim 1. A tub creates a shield to mitigate the surface waves without the need for a second ground plane.
…
In rejecting claim 1 under 35 U.S.C. 103 as being unpatentable over Teshirogi in view of Kaoli, the Examiner appears to yet again assert, without any evidence, that the dimensions of each of metallic posts of Teshirogi, as shown in Figures 2-4 of Teshirogi, is selected so as not to cause resonance of a radiation frequency of surface electromagnetic wave. In other words, the Examiner appears to assert that the limitation "dimensions of each of said tubs is selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves" is inherent in Teshirogi. Applicant disagrees and kindly asks the Examiner to provide at least documentary evidence to show this purported inherency in Teshirogi.


Examiner appreciates Applicant emphasizing a key feature of the instant invention, which appears to be the tubs creating “a shield to mitigate the surface waves without the need of a second ground plane”. 
MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Teshirogi teaches in abstract “a plurality of metal posts in which one end side of each of the plurality of metal posts is connected to the ground conductor, the plurality of metal posts piercing through the dielectric substrate along a thickness direction thereof, another end side of each of the plurality of metal posts being extended to the opposite surface of the dielectric substrate, the plurality of metal posts being provided at predetermined intervals to form a cavity so as to surround the antenna element”. Hence, to “pierce through the dielectric substrate along a thickness direction thereof”, and connect to ground 22 as depicted in Teshirogi’s Fig. 4, the metallic posts 30 inherently have a dimension, respectively, which are chosen by a skilled artisan for desired antenna operational parameters (e.g., frequencies of operation, directionality and interference mitigation). 

Additionally, Applicant contends in page 7 of the remarks:
Neither Teshirogi, nor Kaoli, nor any of their combinations, teaches or suggests a multitude of “tubs” each of which has a “bottom portion”. Moreover, neither Teshirogi, nor Kaoli, nor any of their combinations, teaches or suggests the limitations “wherein dimensions of each of said tubs is selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna”.

Examiner respectfully disagrees, as ALL structural features are present in the prior art. In other words, so long as the broadly claimed structural limitations are shown, their associated functional limitations are obtained. See MPEP 2112.01(I). 
Nevertheless, gist of the invention appears to be, inter alia, a patch antenna 10 (Fig. 2), monopole antenna 100 (Fig. 3) or dipole antenna 200 (Fig. 4), configured to radiate electromagnetic waves in response to the electric signal it receives via metallic antenna feed 30. A PCB 15 is sandwiched between a ground plane 20 and the antenna. To eliminate or substantially reduce surface waves (25 in Fig. 1A), the antenna is enclosed with conductive walls 40 that are formed in PCB 15 and connected to the ground plane 20. Metal traces 50, coplanar to the antenna, are configured to shield any routing and circuitry that may be present around the antenna. See Figs. 2-4 and ¶ [0021]-[0030] of the spec. 
Further, as can be seen in ALL embodiments of the present invention (Figs. 2-4), a direct interconnection is present between metal traces 50, electroplated tubs 40 and ground plane 20, which appears to be critical to eliminate surface waves, thereby achieving antenna radiation efficiency. 
However, merely pieces of the invention have been claimed. 
Absent specific structural limitations recited to clearly discern the invention, prior art read(s) well on the breadth of at least claims 1 and 9. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1 and 9 respectively reciting “a bottom portion” and “regularly shaped” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 respectively reciting “regularly shaped” is new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 9 respectively reciting “a regularly shaped metal piece” are indefinite, since scope of “regularly shaped” cannot be ascertained. Since this limitation is NOT well established in the art, it’s not understood what encompasses “regularly shaped”. Is it a square or rectangular shape? Would a piece of elongated wire be “regularly shaped”? What about a circular/oval metal piece? Does the regularly shaped metal piece have to be planar?
Claims 1 and 9 respectively reciting “wherein each of said tubs has a bottom portion and wherein dimensions of each of said tubs is selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna” are indefinite, since it’s unclear how merely “a bottom portion” and “selected dimension” of each of said tubs provide the functionality as claimed. In ALL embodiments of the invention, e.g., Figs. 2A-4A, it’s depicted that the tubs 40 are connected between metal traces 50 and ground plane 20, and separated from radiating metal 10/100/200, essentially forming a shield to reduce or eliminate unwanted surface waves for antenna radiating efficiency. As such, absent recitation of “a ground plane” and “metallic traces”, scope of the last clause of claims 1 and 9, respectively CANNOT be ascertained.  
Claims 7 and 15 respectively reciting “the antenna patch” are indefinite for lacking antecedent basis. 
Rest of the dependent claims are rejected for depending on claim 1 or claim 9. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (radiating method). 

The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Currently amended) [[An]] A monopole or patch antenna comprising: 
a planar metal piece formed on a top surface of a substrate and configured to radiate electromagnetic waves;
a ground plane formed on a bottom surface of the substrate; 
a metal feed formed in the substrate and configured to supply an electrical signal to the metal piece, the metal feed being offset from a center of the metal piece; 
metal traces formed on the top surface of the substrate and electrically separated from the metal piece; and
a plurality of moats symmetrically enclosing the metal piece on four sides, said moats connected between the metal traces and the ground plane, and interior sides of the moats are electroplated to form conductive metal walls around the metal piece; 
wherein the conductive walls reflect surface waves in a tub region formed between the conductive walls in the substrate, thereby preventing energy loss otherwise caused by the surface waves; 
wherein as a result of such reflections, the surface waves cancel out each other when dimensions of the tub are not resonant at a radiation frequency; and 
when the surface waves are resonant, the reflected surface waves amplify each other and radiate out of the tub through the antenna and thus contribute to the radiated electromagnetic waves. 


2-4. (Canceled)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Kaloi” (US 4291312).
Claims 1: As best understood, Kaloi discloses an antenna comprising: 
a regularly shaped metal piece 261 (Fig. 26) formed on a (top) surface of a substrate 265-266 and configured to radiate electromagnetic waves (col. 4, ll. 4-7: “radiating element”); 
a metal feed 269 formed in the substrate and configured to supply an electrical signal to the metal piece (see Figs. 26-27); and 
a plurality of electroplated rivets 267 (col. 9, ll. 35-47) formed in the substrate and enclosing the metal piece (see Fig. 26), wherein each of said rivets has a bottom portion (said portion inherently connected to ground plane 264) and wherein dimensions of each of said rivets is selected (by virtue of their chosen size for shorting ground planes 262, 264 and separating radiating element 261 from said ground planes) so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna (see Fig. 26; this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Kaloi fails to expressly teach the rivets being tubs. 
However, Kaloi teaches “In the present invention, two ground planes are separated by a dielectric substrate. In several embodiments, one of the ground planes has a radiating element formed coplanar therewith by having a portion thereof, generally following the outline of the radiating element, removed from the ground plane conductive surface. The conductive ground planes are usually shorted together by rivets, or electroplated-thru-holes, etc.” (Col. 2, ll. 8-17)
Kaloi further teaches “Proper dimensioning of the upper ground plane and/or strategic shorting of the upper ground plane at various locations to the lower ground plane, as discussed herein, eliminates induced current or charge oscillation on the upper ground plane thereby avoiding undesirable radiation from the upper ground plane including undesirable cross-polarization radiation.” (Col. 11, first para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Kaloi’s rivets as tubs, in order to avoid undesirable radiation including undesirable cross-polarization radiation, thereby enhancing antenna efficiency. 
 
Claims 2-3 and 7-8: Kaloi discloses wherein said antenna is a patch antenna (see Fig. 27); 
wherein said antenna is a monopole antenna (see Fig. 27); 
further comprising: a metallic trace 262 formed on the surface of the substrate and enclosing the antenna patch (see Fig. 27); 
wherein said substrate 265-266 is a printed circuit board (see Fig. 26).

Claims 9: As best understood, Kaloi discloses a method of radiating electromagnetic waves from an antenna comprising a regularly shaped metal piece 261 (Fig. 26) formed on a surface of a substrate 265-266, the method comprising: 
supplying an electrical signal to the metal piece through a metallic feed 269 formed in the substrate; and 
applying a ground potential (Fig. 27: “GROUND PLANE”) to a plurality of metallic electroplated rivets 267 formed in the substrate and enclosing the antenna (see Fig. 26), wherein each of said rivets has a bottom portion (said portion inherently connected to ground plane 261) and wherein dimensions of each of said tubs is (inherently) selected (by virtue of their chosen size for shorting ground planes 262, 264 and separating radiating element 261 from said ground planes) so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna (see Fig. 26; this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Kaloi fails to expressly teach the rivets being tubs. 
However, Kaloi teaches “In the present invention, two ground planes are separated by a dielectric substrate. In several embodiments, one of the ground planes has a radiating element formed coplanar therewith by having a portion thereof, generally following the outline of the radiating element, removed from the ground plane conductive surface. The conductive ground planes are usually shorted together by rivets, or electroplated-thru-holes, etc.” (Col. 2, ll. 8-17)
Kaloi further teaches “Proper dimensioning of the upper ground plane and/or strategic shorting of the upper ground plane at various locations to the lower ground plane, as discussed herein, eliminates induced current or charge oscillation on the upper ground plane thereby avoiding undesirable radiation from the upper ground plane including undesirable cross-polarization radiation.” (Col. 11, first para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Kaloi’s rivets as tubs, in order to avoid undesirable radiation including undesirable cross-polarization radiation, thereby enhancing antenna efficiency. 

Claims 10-11 and 15-16: Kaloi discloses wherein said antenna is a patch antenna (see Fig. 26); 
wherein said antenna is a monopole antenna (see Fig. 26);
further comprising: applying a ground potential to a metallic trace 262 formed on the surface of the substrate and enclosing the antenna patch (see Fig. 26);
 wherein said substrate 265-266 is a printed circuit board (see Fig. 26).

Claims 1, 4, 7-9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Teshirogi” (US 7623073) in view of Kaloi (cited above). 
Claim 1: As best understood, Teshirogi discloses an antenna comprising: 
a regularly shaped metal piece 23 (Fig. 4) formed on a surface of a substrate 21 and configure to radiate electromagnetic waves (abstract); 
a metal feed 25 formed in the substrate and configured to supply electrical signal to the metal piece; and 
a plurality of metallic posts 30 formed in the substrate and enclosing the metal piece (see Fig. 2), wherein each of said posts has a bottom portion (said portion inherently connected to ground conductor 22) and wherein dimensions of each of said metallic posts is (inherently) selected (by virtue of their piercing through substrate along a thickness direction thereof, and connection to ground 22) so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna (see Figs. 2-4; this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Teshirogi fails to expressly teach the metallic posts being electroplated tubs.  
However, Teshirogi teaches “As shown in FIG. 4B, the plurality of metal posts 30 can be realized by forming a plurality of holes 301 thereby piercing through the dielectric substrate 21, and forming a plurality of hollow metal posts 30' thereby plating (through-hole plating) to inner walls of the plurality of holes 301.” (Col. 11, second para.). 
Nevertheless, Kaloi discloses wherein the metallic walls 23 (Fig. 1) being electroplated tubs and teaches “Ground planes 10 and 12 are electrically connected or shorted together by means of a plurality of rivets 23, or electroplated-thru-holes, etc., positioned around the etched out area as shown or in other suitable locations around the upper ground plane which will prevent undesired secondary charge oscillation modes from occurring in the upper ground plane.” (Col. 4, ll. 14-20)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Teshirogi’s invention such that the metallic posts are electroplated tubs, in order to prevent undesired secondary charge oscillation modes from occurring, thereby enhancing antenna efficiency. 
  Claims 4, 7 and 8: Teshirogi discloses the antenna of claim 1, wherein said antenna is a dipole antenna (see Figs. 2-4); 
a metallic trace 32 (Fig. 2) formed on the surface of the substrate and enclosing the antenna patch (col. 3, ll. 49-54); 
wherein said substrate is a printed circuit board (see Figs. 2-4).  

Claim 9: As best understood, Teshirogi discloses a method of radiating electromagnetic waves (abstract) from an antenna 23 (Fig. 2) comprising a regularly shaped metal piece formed on a surface of a substrate 21, the method comprising: 
supplying an electrical signal to the metal piece through a metallic feed 25 (Fig. 4) formed in the substrate; and 
applying a ground potential 22 to a plurality of metallic posts 30 formed in the substrate and enclosing the antenna (see Figs. 2-4), wherein each of said posts has a bottom portion (said portion inherently connected to 22) and wherein dimensions of each of said posts is (inherently) selected (by virtue of their piercing through substrate along a thickness direction thereof, and connection to ground 22) so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna (see Figs. 2-4; this functional limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Teshirogi fails to expressly teach the metallic posts being electroplated tubs.  
However, Teshirogi teaches “As shown in FIG. 4B, the plurality of metal posts 30 can be realized by forming a plurality of holes 301 thereby piercing through the dielectric substrate 21, and forming a plurality of hollow metal posts 30' thereby plating (through-hole plating) to inner walls of the plurality of holes 301.” (Col. 11, second para.). 
Nevertheless, Kaloi discloses wherein the metallic walls 23 (Fig. 1) being electroplated tubs and teaches “Ground planes 10 and 12 are electrically connected or shorted together by means of a plurality of rivets 23, or electroplated-thru-holes, etc., positioned around the etched out area as shown or in other suitable locations around the upper ground plane which will prevent undesired secondary charge oscillation modes from occurring in the upper ground plane.” (Col. 4, ll. 14-20)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Teshirogi’s invention such that the metallic posts are electroplated tubs, in order to prevent undesired secondary charge oscillation modes from occurring, thereby enhancing antenna efficiency. 
 
Claims 12, 15 and 16: Teshirogi discloses the method of claim 9, wherein said antenna 23 is a dipole antenna (see Figs. 2-4); 
applying the ground potential to a metallic trace 32 (Fig. 2) formed on the surface of the substrate and enclosing the antenna patch (col. 3, ll. 49-54); 
wherein said substrate is a printed circuit board (see Figs. 2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xue (US 2017/0331193), discloses an antenna 100 comprising: a regularly shaped metal piece 104 (Fig. 1) formed on a surface of a substrate 112 and configured to radiate electromagnetic waves; a metal 120 feed formed in the substrate and configured to (inherently) supply an electrical signal to the metal piece; and a plurality of metallic tubs 114 formed in the substrate and enclosing the metal piece (Fig. 1A), wherein each of said tubs has a bottom portion and wherein dimensions of each of said tubs is (inherently) selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna. 
Ueda (US 2016/0276751), discloses an antenna comprising: a regularly shaped metal piece  11 (Fig. 1B) formed on a surface of a substrate 10 and configured to radiate electromagnetic waves; a metal 13 feed formed in the substrate and configured to (inherently) supply an electrical signal to the metal piece; and a plurality of metallic tubs 17 formed in the substrate and enclosing the metal piece (Fig. 1A), wherein each of said tubs has a bottom portion and wherein dimensions of each of said tubs is (inherently) selected so as not to cause resonance of a radiation frequency of surface electromagnetic waves forming in response to the radiation by the antenna. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845